UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                     No. 98-4495
NORMAN RAY WILLIS, a/k/a Pizza
Man,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
T. S. Ellis, III, District Judge.
(CR-98-15-A)

Submitted: April 13, 1999

Decided: April 26, 1999

Before MURNAGHAN and ERVIN, Circuit Judges, and
HALL, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Joseph J. McCarthy, DELANEY, MCCARTHY, COLTON &
BOTZIN, P.C., Alexandria, Virginia, for Appellant. Helen F. Fahey,
United States Attorney, Michael E. Rich, OFFICE OF THE UNITED
STATES ATTORNEY, Alexandria, Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

After the district court denied his motion to suppress statements
and evidence, Norman Ray Willis entered a conditional plea of guilty
to bank robbery, 18 U.S.C.A. § 2113(a) (West Supp. 1999), and use
of a firearm in connection with the robbery, 18 U.S.C.A. § 924(c)
(West Supp. 1999). Willis reserved his right to appeal the denial of
his motion to suppress evidence. On appeal, he contends that the offi-
cers lacked probable cause to arrest him, that his statements were elic-
ited in violation of Miranda v. Arizona, 384 U.S. 436 (1966), and that
his statements were not voluntary because he was kept in isolation for
hours after his arrest and he was under the influence of crack cocaine.
He further asserts that his subsequent statements, given after being
informed of his rights and signing a waiver of those rights were also
inadmissible because they were tainted by the earlier inadmissible
statements. Finding no error by the district court, we affirm.

Willis first contends that the arresting officers lacked probable
cause to arrest him. He was initially arrested for operating a motor
vehicle with stolen tags. Willis was the driver and sole occupant of
the gray Dodge Aries-K that the officers had determined had stolen
license tags. At the time he was stopped, Willis was in the process of
driving the vehicle from the motel parking lot. This constitutes opera-
tion of a vehicle with stolen tags. Because the officers saw Willis
operate the vehicle, the district court properly determined that they
had probable cause to arrest him for this offense. See Md. Ann. Code
art. 27, § 594B (Supp. 1998); United States v. Watson, 423 U.S. 411,
418 (1976).

Next, Willis contends that, in light of the length of time he was
kept in the interrogation room and the fact that he had smoked crack
cocaine earlier in the day, his statements to Detectives Jernigan and
Isaac were not voluntary. The district court made factual findings that

                    2
Willis' statements to Detectives Jernigan and Isaacs were voluntary.
Specifically, the district court found that Detective Jernigan's state-
ments to Willis that he was a suspect in a number of robberies in
Prince George's County were not a means of interrogation, and, in
any event, these statements did not result in any comment or admis-
sion by Willis. Also, the district court found that even if Willis had
smoked crack prior to his arrest, his ability to understand, perceive,
and make judgments in his interest was not adversely affected. We
find that these factual findings were not clearly erroneous. See United
States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992). Given the district
court's factual findings, we conclude that Willis' will was not over-
borne, nor was his capacity for self-determination impaired. See
United States v. Guay, 108 F.3d 545, 549 (4th Cir. 1997). Rather, his
statements to the officers were voluntary and admissible.

Willis also contends that he did not voluntarily waive his rights
prior to Jernigan's interrogation of him, and therefore, his statement
to Jernigan and all of his subsequent statements were tainted and
should have been suppressed. The district court found credible Jerni-
gan's testimony that he informed Willis of his rights and that Willis
acknowledged his understanding of these rights, but refused to sign
the waiver of rights form. This court gives due deference to the dis-
trict judge's opportunity to assess the credibility of witnesses and will
only reverse the court's factual findings if they are clearly erroneous.
See United States v. Williams, 977 F.2d 866, 870 (4th Cir. 1992).
Applying this standard, we find no clear error, and conclude that Wil-
lis' statements to Detectives Jernigan and Isaacs were knowing, vol-
untary, and admissible. Willis' subsequent statements to Detective
Davis and Special Agents Luciano and Timko, preceded by Willis'
waiver of his rights after being properly advised, were also voluntary
and thus admissible.

Willis argues that his testimony that he requested an attorney dur-
ing his initial meeting with Jernigan was uncontradicted. He also tes-
tified that he informed Isaacs, Luciano, and Timko that he had
requested that Jernigan contact his attorney. These officers all testi-
fied that Willis did not so inform them. Also, the district court found
Willis' testimony on this fact incredible. This credibility determina-
tion by the district court will be upheld by this court unless it is
clearly erroneous. See Williams, 977 F.2d at 870. In light of the other

                     3
officers' testimony that Willis did not inform them that he had
requested an attorney, despite his testimony that he did so inform
them, we find no clear error in the district court's decision to discredit
Willis' testimony.

In conclusion, we affirm the district court's order denying Willis'
motion to suppress evidence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                     4